Case 2:20-cr-00129-Z-BR Document 68 Filed 04/07/21 Pageiofi PagelD 172

   

   
 

 

 
      
  
 

  
 
     
    

IN THE UNITED STATES DISTRICT COUR] | USDisTRICT CouRT
FOR THE NORTHERN DISTRICT OF TEXA$ ‘ORMHERN DISTRICT OF T1546
AMARILLO DIVISION FILED |
APR -7 2001
UNITED STATES OF AMERICA § CLERKJU.S
Plaintiff, § * a
:
v. § 2:20-CR-129-Z-BR-(2)
§
ERIK DARIO NAVARRETE §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 19, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Erik Dario Navarrete filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Erik Dario Navarrete was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Erik Dario Navarrete; and ADJUDGES Defendant Erik Dario Navarrete guilty of Count One of the
Superseding Information in violation of 18 U.S.C. § 371. Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.

SO ORDERED, April / , 2021.

 

MAZTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
